Title: To James Madison from William Harris Crawford, 12 June 1816
From: Crawford, William Harris
To: Madison, James



Sir,
War Department 12th. June 1816

I have the honor to inclose the report of the age and qualifications of the cadets who have reported themselves to the Superintendent of the military Academy.
From this report it appears that altho many of the cadets were appointed before they had the age required by law that, at this time they are with a single exception qualified in that respect.  Under all the circumstances of the case, it may be considered expedient to permit them to remain and acquire there the qualifications which they ought to have had before their appointment.
The paper marked A exhibits the number of cadets who have never reported themselves at the Academy.  Some of these have been appointed three and one of them more than four years ago.  When the insufficiency of the military academy to meet the applications for admission, is considered, it would seem to be reasonable that those who have neglected to avail themselves of the advantages which the appointment tendered to them, ought to be considered as having forfeited their claim by non user.
Perhaps an order declaring all appointments antecedent to the year 1814 who have not reported themselves at West Point vacant, and another directing all subsequently appointed to report themselves by the first day of October under the penalty of dismission, would be considered a mild and necessary measure.  There are now more than five hundred applicants some of whom have the merit of having volunteered their services during the late war, & who are excluded by persons who are, or appear indifferent to the advantages which it is their duty to improve.  If the first order included all those who have been appointed two years I am persuaded it would meet the approbation of the public.
Inclosed are also the regulations prescribing the course of study and of instruction as modified by the department.  If the Knowledge of Vulgar & decimal Fractions shall be thought unnecessary to admission, that regulation can be changed, before transmission to the Academical staff.  I am inclined however to believe that it will be better to retain it as presented.  It may prevent the admission of extreme dulness into the academy.  A copy of that regulation will be transmitted to each Cadet with the notification of his appointment, so that he may not be taken by Surprize when he presents himself for examination by the Academical staff.  I have the honor to be your most obt. & very humble Servt.

Wm. H Crawford



   see Miscellaneous papers
